Final order of mandamus reversed on the law and the facts, and proceeding unanimously dismissed, with costs, on the ground that the findings in favor of the relator are against the weight of evidence. We think the evidence establishes that a written charge against the local was made, that an opportunity for a hearing on the charge was given, and that the local was clearly guilty of receiving strike benefits and disbursing the same in defiance of the general rules and practices of the United Association. Findings 4 and 9 are reversed, and new findings of fact will be made to support the conclusions reached by this court. Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ., concur. Settle order on notice.